DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims/RCE under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/7/2021 has been entered. Rejections and/or objections not reiterated from the previous office action mailed 6/7/2021 are hereby withdrawn. 
The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 1, 3-25 and 27-29 are pending. Claims 10-21 are withdrawn. Claims 1, 3-9, 22-25 and 27-29 are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application PRO 62/297,739, PRO 62/399,989 and PCT/US17/18539 filed on 2/19/2016, 9/26/2016 and 2/18/2017, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 2/19/2016. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/7/2021 was received.  The submission was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly applied.
Claim 3 describes the method of claim 2, wherein the STAT1/3 inhibitor is nifuroxazide or a derivative or analogue thereof. Claim 3 is rejected for depending on cancel claim 2. Please note that the language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its "metes and bounds", see MPEP 2173.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly applied.
Claim 1 describes a method for treating cancer comprising simultaneous or sequential administration of an oncolytic virus and a STAT1/3 inhibitor, wherein the STAT1/3 inhibitor is a STAT1/3 phosphorylation inhibitor. As described above, claim 3 improperly depends from canceled claim 2, but presumably depends from claim 1. Claim 1 narrows the genus of STAT1/3 inhibitors to only those who are STAT1/3 phosphorylation inhibitors. However, claims 3 and 4 refer to “STAT1/3 inhibitors” rather than “STAT1/3 phosphorylation inhibitors”. One of ordinary skill in the art would not understand whether the STAT1/3 inhibitor referenced in claims 3 and 4 is a STAT1/3 phosphorylation inhibitor. Please note that the language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its "metes and bounds", see MPEP 2173.02. A claim that requires the exercise of subjective judgement without restriction may render the claim indefinite, see MPEP 2173.05b. 

Claim Rejections - 35 USC § 112d
The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:

Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This rejection is newly applied. 
Claim 1 describes a method for treating cancer comprising simultaneous or sequential administration of an oncolytic virus and a STAT1/3 inhibitor, wherein the STAT1/3 inhibitor is a STAT1/3 phosphorylation inhibitor. As described above, claim 3 improperly depends from canceled claim 2, but presumably depends from claim 1. Claim 1 narrows the genus of STAT1/3 inhibitors to only those who are STAT1/3 phosphorylation inhibitors. Thus, claims 3 and 4 incorrectly expand the limitations set forth in claim 1 in describing “STAT1/3 inhibitors” rather than “STAT1/3 phosphorylation inhibitors”. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
As described above in the 112b rejection, claim 3 improperly depends from canceled claim 2, but presumably depends from claim 1.
	As described above in the 112d rejection, claims 3 and 4 incorrectly expand the limitations set forth in claim 1 in describing “STAT1/3 inhibitors” rather than “STAT1/3 phosphorylation inhibitors”. Thus, claims 3 and 4 will be interpreted as STAT1/3 phosphorylation inhibitors which are nifuroxazide or a derivative or analogue thereof or C16 or a derivative or analogue thereof. 
Furthermore, “nifuroxazide or a derivative or analogue thereof” is interpreted as referring to a genus which encompasses nifuroxazide among other nitrofuran derivatives. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-6, 22-24 and 27 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Szalay et al. US 2014/0271549 A1, 09/18/2014 (hereinafter Szalay, reference of record). This rejection is maintained for the same reasons as described in the office action mailed on 6/7/2021 with respect to claims 1, 5-6 and 22-24 and newly applied to claims 3 and 27. A response to applicant’s arguments is found below. 
Szalay describes a method for treating cancer comprising administering a viral therapy and a secondary therapeutic compound such as an antibiotic in order to improve viral efficacy (Szalay, para 6). Szalay describes a number of different cancers in which this therapy would be useful in treating including breast, brain, prostate, colon cancers among others, corresponding to the limitations described in claim 5 (Szalay, para 18). Szalay describes using oncolytic viruses such as herpes virus vectors (HSV), corresponding to the limitations described in claim 6 (Szalay, para 7, 81, 202 and 230). Szalay discloses administering the secondary therapeutic compound either simultaneously, sequentially or intermittently with the oncolytic virus (Szalay, para 416, 437 and 455). Szalay exemplifies the use of numerous therapeutic antibiotic compounds which are administered in combination with an oncolytic virus. For example, Szalay exemplifies the use of nitrofurans as the secondary therapeutic compound (Szalay, para 15 and 221, claims 35 and 47). As stated in the claim interpretation section above, “nifuroxazide or a derivative or analogue thereof” is interpreted as referring to a genus which encompasses nifuroxazide among other nitrofuran derivatives. Thus, Szalay’s use of nitrofurans anticipates the genus described in claims 3 and 27. Furthermore, it is noted that nitrofurans act as STAT1/3 phosphorylation inhibitors. This is further supported in applicant’s specification wherein “nitrofuran” is given as an example of STAT1/3 phosphorylation inhibitors (instant specification, para 69). Therefore, Szalay teaches the simultaneous or sequential administration of an oncolytic HSV and a STAT1/3 phosphorylation inhibitor, wherein the STAT1/3 phosphorylation inhibitor is nifuroxazide or a derivative or analogue thereof, anticipating claims 1, 3, 5-6, 22-24 and 27. 

Response to Traversal
Applicant traverses the instant rejection by arguing that Szalay did not disclose a combination of a STAT1/3 phosphorylation inhibitor and an oncolytic virus. Applicant argues that not all nitrofurans act as STAT1/3 phosphorylation inhibitors, stating that “nitrofuran” is not a lower level of the term “STAT1/3 phosphorylation inhibitor”. Applicant states that some compounds of nitrofurans, e.g. nifuroxazide, may act as a STAT1/3 phosphorylation inhibitor, and there are other compounds of nitrofurans that may not be STAT1/3 phosphorylation inhibitors. Applicant argues that the referenced STAT1/3 phosphorylation inhibitors are not the generic non-cancer antibiotics taught by Szalay. 
This argument has been fully considered but is not found persuasive. As stated in the claim interpretation section above, “nifuroxazide or a derivative or analogue thereof” is interpreted as referring to a genus which encompasses nifuroxazide among other nitrofuran derivatives. Thus, Szalay’s use of nitrofurans anticipates the genus described in claims 3 and 27 (Szalay, para 15 and 221, claims 35 and 47).  Furthermore, it is noted that nitrofurans act as STAT1/3 phosphorylation inhibitors. This is further supported in applicant’s specification wherein “nitrofuran” is given as an example of STAT1/3 phosphorylation inhibitors (instant specification, para 69). Accordingly, Szalay anticipates claims 1, 3, 5-6, 22-24 and 27. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 25, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Szalay (supra) as applied to claims 1, 3, 5-6, 22-24 and 27 above in further view of Norden et al. "Activation of host antiviral RNA-sensing factors necessary for herpes simplex virus type 1-activated transcription of host cell fucosyltransferase genes FUT3, FUT5, and FUT6 and subsequent expression of sLex in virus-infected cells." Glycobiology 19.7 (2009): 776-788 (hereinafter Norden, reference of record). This rejection is maintained for the same reasons as described in the office action mailed on 6/7/2021. A response to applicant’s arguments is found below.
A description of Szalay can be found above. Szalay does not describe using a STAT1/3 inhibitor comprising a C16 or a derivative or analog thereof. Szalay describes the use of HSV vectors, but does not expressly describe HSV-1 viral vectors.
Norden describes a highly specific protein kinase R (PKR) inhibitor called C16 and uses it to investigate the primary role of PKR as a viral RNA target for HSV type 1 (HSV-1) (Norden, abstract and results para 1). Norden found that C16 inhibited the transcription of three host fucosyltransferase genes (FUT3, FUT5 and FUT6). Norden states that FUT3 and FUT5 are linked to other PKR-activated transcriptional factors like STAT (Norden, pg 783 last paragraph and 784 first paragraph). Thus, Norden teaches that C16 is a known PKR inhibitor that may be used to inhibit STAT function. 
It would have been prima facie obvious to one of ordinary skill in the art to use the C16 STAT inhibitor taught by Norden with the method for treating cancer comprising the simultaneous or sequential administration of an oncolytic HSV and a STAT1/3 inhibitor taught by Szalay. It would have been a matter of simple substitution to exchange one known STAT1/3 inhibitor for another to obtain predictable results to meet the claim limitations of instant clams 4 and 25. Both nitrofurans (instant claim 7 and para 7 of the applicant’s specification) and C16 (Norden, abstract and results para 1) are known STAT inhibitors that could be substituted into the oncolytic HSV cancer therapy taught by Szalay. One would have been motivated to substitute C16 for nitrofuran since C16 is a highly specific PKR and STAT inhibitor that may lead to better clinical outcomes when administered with HSV (Norden, results para 1). One would have a reasonable expectation of success since both Norden and Szalay are working with HSV using well established experimental techniques.
Furthermore, it would have been prima facie obvious to one of ordinary skill in the art to use HSV-1 viral vectors in the method of Szalay. Szalay describes using oncolytic viruses such as herpes virus vectors (HSV) (Szalay, para 7, 81, 202 and 230). Although Szalay does not expressly describe HSV-1 vectors, it would have been obvious to experiment with HSV-1 given there are only two HSV variants (HSV-1 and HSV-2). Routine experimentation would lead one of ordinary skill to examine HSV-1, especially due to the favorable results achieved from oncolytic HSV-1 therapy as reported by Norden (Norden, abstract and results para 1). One would have a reasonable expectation of success since both Norden and Szalay are working with HSV using well established experimental techniques. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered claims 1, 3-6, 22-25 and 27-28 to have been prima facie obvious to at the time the invention was made.  

Response to Traversal
Applicant traverses the instant rejection by pointing to particularly efficacious results in preventing, treating and/or ameliorating the effects of cancer using a combination of an oncolytic virus and a STAT1/3 phosphorylation inhibitor. Applicant points to Examples 3 and 7 of the specification to show synergistic antitumor effects using the claimed method. 
This argument has been fully considered but is not found persuasive. It is argued that the antitumor effects and any synergy arising from using a combination of an oncolytic virus and a STAT1/3 phosphorylation inhibitor would have been prima facie obvious to one of ordinary skill in the art. Szalay exemplifies the use of numerous therapeutic antibiotic compounds which are administered in combination with an oncolytic virus. For example, Szalay exemplifies the use of nitrofurans as the secondary therapeutic compound (Szalay, para 15 and 221, claims 35 and 47). Regarding Szalay in view of Norden, it would have been a matter of simple substitution to exchange one known STAT1/3 inhibitor for another to obtain predictable results to meet the claim limitations of instant clams 4 and 25. Both nitrofurans (instant claim 7 and para 7 of the applicant’s specification) and C16 (Norden, abstract and results para 1) are known STAT inhibitors that could be substituted into the oncolytic HSV cancer therapy taught by Szalay. One would have been motivated to substitute C16 for nitrofuran since C16 is a highly specific PKR and STAT inhibitor that may lead to better clinical outcomes when administered with HSV (Norden, results para 1). Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered claims 1, 3-6, 22-25 and 27-28 to have been prima facie obvious to at the time the invention was made.  

Claims 7, 8, 9 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Szalay (supra) and Norden (supra) as applied to claims 1, 3-6 and 22-25 and 27-28 above in further view of Aghi et al. "Oncolytic herpes virus with defective ICP6 specifically replicates in quiescent cells with homozygous genetic mutations in p16." Oncogene 27.30 (2008): 4249-4254 (hereinafter Aghi, reference of record).  This rejection is maintained for the same reasons as described in the office action mailed on 6/7/2021. A response to applicant’s arguments is found below.
Both Szalay and Norden do not explicitly discuss a defective viral ribonuclease reductase gene with an otherwise intact ICP34.5 gene, an ICP6 gene being modified such that the ICP6 gene is incapable of expressing a functional ICP6 gene product or the use of the oncolytic herpes simplex virus strain HrR3. 
Aghi describes an oncolytic HSV with a defective viral ICP6 gene (defective for encoding a viral ribonucleotide reductase) (Aghi, abstract and para 1 intro). Aghi shows both in vitro and in vivo evidence that defective ICP6 leads to increased HSV oncolytic selectivity (Aghi, Figure 1 and para 1-2 intro). Aghi cites previous experiments wherein ꝩ34.5 (ICP34.5) genes are mutated, but nonetheless experiments with oncolytic HSV with a defective viral ICP6 genes (defective viral ribonucleotide reductase) and intact ꝩ34.5 (ICP34.5) genes (Aghi, intro para 1 and Fig 2). Furthermore, Aghi demonstrates this using the HrR3 viral strain (Aghi, intro para 3). 
It would have been prima facie obvious to one of ordinary skill in the art to use an oncolytic HSV (HrR3 strain) with a defective viral ICP6 gene taught by Aghi with the method for treating cancer comprising the simultaneous or sequential administration of an oncolytic HSV and a STAT1/3 inhibitor comprising C16 taught by Szalay and Norden. One skilled in the art could substitute the oncolytic HSV with a defective viral ICP6 gene for the wild type HSV taught by Szalay. Both Szalay and Aghi teach oncolytic HSV for treating cancer.  It would have been a matter of simple substitution to exchange one known oncolytic HSV for another to meet the claim limitations of instant clams 7-9 and 29. One would have been motivated to make this substitution since oncolytic HSV with a defective viral ICP6 gene show greater oncolytic selectivity as shown by Aghi, thus leading to a more effective anti-cancer therapy. One would have a reasonable expectation of success since both Szalay and Aghi are working with HSV using well established experimental techniques. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.  

Response to Traversal
Applicant traverses the instant rejection by referencing similar arguments as discussed above. 
This argument has been fully considered but is not found persuasive. Please see above arguments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633


/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699